42 F.3d 1398
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Samuel ANDRISANI, Plaintiff-Appellant,v.G. Keith WISCOT, Los Angeles Superior Court Judge;  RobertR. Devich;  Vaino Spencer, Justice;  Miriam A.Vogel, State of California Judge, et.al., Defendants-Appellees.
No. 94-55282.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 20, 1994.*Decided Dec. 6, 1994.

Before:  CHOY, SKOPIL, and FERGUSON, Circuit Judges.


1
MEMORANDUM**


2
Samuel Andrisani appeals pro se the district court's dismissal of his 42 U.S.C. Sec. 1983 action for lack of subject matter jurisdiction.  Andrisani contends the district court had original jurisdiction over his civil rights action.  We affirm the district court's judgment.


3
We review the existence of subject matter jurisdiction de novo.  Allah v. Superior Court, 871 F.2d 887, 890 (9th Cir.1989).


4
Following an adverse state court judgment in a malicious prosecution suit, Andrisani appealed to the state appellate court.  The appellate court affirmed the judgment against Andrisani and the California Supreme Court denied his petition for review.  Andrisani then filed this action in the federal district court for the Central District of California under 42 U.S.C. Sec. 1983, alleging that the defendant attorneys and judges violated his right to equal protection in the malicious prosecution suit and subsequent appeals.  Andrisani's complaint requested that "the judges be reversed in their decisions," and sought declaratory relief against the judicial defendants and damages against the attorney defendants.


5
Federal district courts have no authority to review the final determinations of a state court in judicial proceedings.  D.C. Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983);  Allah, 871 F.2d at 890-91;  Worldwide Church of God v. McNair, 805 F.2d 888, 890 (9th Cir.1986).  This is true even when the challenge to a state court decision involves federal constitutional issues.  Worldwide Church of God, 805 F.2d at 891.  As Andrisani's section 1983 claims amount to nothing more than a collateral attack on prior state court decisions, the district court correctly dismissed the complaint for lack of jurisdiction.  MacKay v. Pfeil, 827 F.2d 540, 543 (9th Cir.1987) (per curiam).


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App.P. 34(a), Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3